[Cite as State v. Wampler, 2012-Ohio-2143.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                          JUDGES:
STATE OF OHIO                                    :        Hon. W. Scott Gwin, P.J.
                                                 :        Hon. Sheila G. Farmer, J.
                            Plaintiff-Appellee   :        Hon. Julie A. Edwards, J.
                                                 :
-vs-                                             :
                                                 :        Case No. 2011-CA-57
ELIZABETH A. WAMPLER                             :
                                                 :
                     Defendant-Appellant         :        OPINION




CHARACTER OF PROCEEDING:                             Criminal appeal from the Fairfield County
                                                     Municipal Court, Case No. TRD 11 02860



JUDGMENT:                                            Affirmed



DATE OF JUDGMENT ENTRY:                              May 11, 2012

APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

ANDREW S. MAKOSKI                                    SCOTT P. WOOD
Lancaster City Prosecutor                            Dagger, Johnston Miller, Ogilvie & Hampson
Box 1008                                             144 East Main Street
Lancaster, OH 43130                                  Box 667
                                                     Lancaster, OH 43130
[Cite as State v. Wampler, 2012-Ohio-2143.]


Gwin, P.J.

        {¶1} Defendant Elizabeth A. Wampler appeals a judgment of the Municipal

 Court of Fairfield County, Ohio, which convicted her of leaving the scene of an

 accident. Appellant assigns a single error to the trial court:

        {¶2} “THE TRIAL COURT ‘S FINDING OF GUILTY WAS NOT SUPPORTED

 BY SUFFICIENT EVIDENCE.”

        {¶3} This matter was tried to the bench. Steven Lee testified as he was leaving

 the Best Buy Store, he heard a noise and saw a white pickup truck pulling out of the

 space next to his vehicle in the parking lot. Someone rolled down the window on the

 passenger side of the white pickup truck and pushed the mirror out. He testified when

 he reached his car he found scuff marks from the front of the windshield, on the paint,

 down across the back of the mirror, and on part of the car. The mirror was shoved in.

 Lee copied down the license plate number. He testified the vehicle was not damaged

 before he entered the store.

        {¶4} At the time Lee heard the noise, he was approximately five to seven car

 lengths away from his vehicle. Lee admitted he could not see the actual impact and

 could not see the mirrors from his vantage point.

        {¶5} Appellant testified on the day in question she borrowed her father’s vehicle.

 She was driving and her sister-in-law was in the passenger seat. When she drove his

 truck she always parked in the back and away from everyone because the vehicle was

 longer than what she was used to. Appellant testified there were no vehicles parked

 near her, because she deliberately parked away from the other vehicles. She parked

 in two spaces because she didn’t want any accidents happening while she was driving
Fairfield County, Case No. 2011-CA-57                                                   3


the vehicle. The vehicle in question was a full-sized Chevy pickup with a long bed and

standard cab.

      {¶6} Appellant testified she and her sister-in-law were in Best Buy for perhaps

ten minutes, and when they came back out there were no vehicles really close to the

truck. The closest vehicle was a spot and a half away at least, and no one was parked

right up next to her. Appellant testified as she was driving away, she saw her mirror

was completely pushed in. She guessed a teenager probably walked by and pushed it

in, so she had her sister-in-law roll down the window and push it back out. They drove

home, where she inspected the vehicle and found no damage to it.

      {¶7}   Appellant testified she could not recall hearing any loud noises and

although she was talking to her sister-in-law, the radio wasn’t on. Appellant testified

she never heard any noises out of the ordinary in the parking lot, and there were

probably people getting in and out of their cars, slamming doors.

      {¶8} Knowledge of the accident is an essential element of the offense of leaving

the scene of an accident. R.C. 4549.021.

      {¶9} In State v. Thompkins, 78 Ohio St. 3d 380, 678 N.E. 2d 541 (1997), the

Supreme Court of Ohio explained “sufficiency of the evidence” is a term of art referring

to the legal standard courts apply to determine whether the evidence is legally

sufficient as a matter of law to go to a jury and to support the jury verdict. Sufficiency

tests the adequacy of the evidence, and it is a question of law. State v. Robinson, 162

Ohio St. 486, 124 N.E. 2d 148 (1955). Whether the defendant contests the facts and

evidence is not relevant to the question of the sufficiency of the state’s evidence. State

v. Chaiffetz, 10th Dist. No. 9-98-20, 1999-Ohio-801 at page 21.
Fairfield County, Case No. 2011-CA-57                                                         4


      {¶10} We have reviewed the transcript of the trial, and we find the evidence

presented, if believed by the trial court as trier of fact, is legally sufficient to support the

conviction. The assignment of error is overruled.

      {¶11} For the foregoing reasons, the judgment of the Municipal Court of Fairfield

County, Ohio, is affirmed.

By Gwin, P.J.,

Farmer, J., and

Edwards, J., concur



                                                _________________________________
                                                HON. W. SCOTT GWIN


                                                _________________________________
                                                HON. SHEILA G. FARMER


                                                _________________________________
                                                HON. JULIE A. EDWARDS

WSG:clw 0423
[Cite as State v. Wampler, 2012-Ohio-2143.]


              IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                    :
                                                 :
                            Plaintiff-Appellee   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
ELIZABETH A. WAMPLER                             :
                                                 :
                                                 :
                       Defendant-Appellant       :       CASE NO. 2011-CA-57




   For the reasons stated in our accompanying Memorandum-Opinion, the judgment of

the Municipal Court of Fairfield County, Ohio, is affirmed. Costs to appellant.




                                                     _________________________________
                                                     HON. W. SCOTT GWIN


                                                     _________________________________
                                                     HON. SHEILA G. FARMER


                                                     _________________________________
                                                     HON. JULIE A. EDWARDS